Opinion filed September 15, 2022




                                     In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-22-00217-CV
                                   ___________

     MARTIN WATER MIDSTREAM, LLC AND CORSICAN
              HOLDINGS, LLC, Appellants
                                        V.
 STRAIN FAMILY LIMITED PARTNERSHIP; EJCM STRAIN,
 L.L.C.; EDD HOMAN STRAIN; CADDO OAKS, L.L.C.; JERRY
 DELL HAGGERTON; LARRY STRAIN; AND COMMODORE
           MIDSTREAM PARTNERS, LLC, Appellees


                    On Appeal from the 118th District Court
                           Martin County, Texas
                         Trial Court Cause No. 7842


                     MEMORANDUM OPINION
      Appellants, Martin Water Midstream, LLC and Corsican Holdings, LLC, have
filed in this court an unopposed motion to dismiss this interlocutory appeal. In the
motion, Appellants state that they have decided not to pursue their appeal from the
trial court’s denial of their application for a temporary injunction. Appellants
also state that the parties have agreed to bear their own costs.    See TEX. R.
APP. P. 42.1(a)(1), (d).
      Accordingly, we grant Appellants’ unopposed motion and dismiss this appeal.


                                                 PER CURIAM


September 15, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                       2